         Case 1:19-cv-06322-MKV Document 60 Filed 07/13/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                            USDC SDNY
                                                                         DOCUMENT
 JOHN DOE,                                                               ELECTRONICALLY FILED
                                                                         DOC #:
                           Plaintiff,                                    DATE FILED: 7/14/2020

                    -against-
                                                              1:19-cv-06322 (MKV)
 CITY OF NEW YORK, CORRECTION
 OFFICER AFIYA MITCHELL,                                             ORDER
 CORRECTION OFFICER JAMES
 PATTERSON, and CORRECTION OFFICER
 DWIGHT COX,

                           Defendants.

MARY KAY VYSKOCIL, United States District Judge:

       In response to the Court’s Order to Show Cause [ECF #58], Plaintiff filed a letter

explaining certain delays in document production and disclosure of Plaintiff’s medical treatment.

From that letter, it remains unclear whether Plaintiff adequately has responded to Defendants’

discovery requests or complied with the Court’s previous orders [ECF #45, 58]. Specifically, the

Court cannot determine whether Plaintiff has provided Defendants with original copies of

Plaintiff’s medical authorizations and all documents responsive to Defendants’ outstanding

discovery requests from October 2019. Additionally, while Plaintiff claims that the deposition of

Plaintiff was completed on June 25, 2020, the Court has previously ordered that the deposition

must recommence to address any issues related to the forthcoming documents. Accordingly,

       IT IS HEREBY ORDERED that Plaintiff must produce, before the July 20 deadline

previously set by the Court, all documents he previously was ordered to produce. This may

include mailing new versions of documents which Plaintiff claims already to have provided to

Defendants, which Defendants have not received. It is Plaintiff’s responsibility to coordinate

with Defendant’s counsel to confirm addresses and otherwise ensure delivery of documents.
           Case 1:19-cv-06322-MKV Document 60 Filed 07/13/20 Page 2 of 2




       IT IS FURTHER ORDERED that if Plaintiff continues to fail to produce all documents

he has been ordered to produce, including those he claims to have produced and Defendants

claim not to have received, he may face sanctions, including monetary penalties and/or an order

precluding him from offering proof at trial with respect to certain claims or alleged injuries or

damages.

       IT IS FURTHER ORDERED that the August 5, 2020 conference will constitute a post-

discovery conference. The Parties should submit pre-motion letters addressing any anticipated

dispositive motions by July 29, 2020. The Parties should review the Court’s Individual Practice

Rules relating to trial and be prepared to discuss a schedule for preparation for trial and other

trial logistics. The Court will also address any outstanding issues related to sanctions at that

conference.



SO ORDERED.
                                                      _________________________________
Date: July 13, 2020                                   MARY KAY VYSKOCIL
      New York, NY                                    United States District Judge
